883 F.2d 75
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Orbain OWENS, Plaintiff-Appellant,v.Billy McWHERTER, Warden;  Lloyd Johnston, Defendants-Appellees.
No. 89-5086.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1989.

Before RALPH B. GUY, Jr., BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a civil rights action under 42 U.S.C. Sec. 1983 against two officials of the Lake County [Tennessee] Regional Correctional Facility.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we agree with the district court's disposition of the case.  In Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989), the Supreme Court defined frivolous as used in Sec. 1915(d) as, in part, claims based on an indisputably meritless legal theory.  Plaintiff's claims against the defendants rest upon his contention that he possessed a federally cognizable liberty interest in remaining in the Lake County prison.  No such right exists in federal law, Meachum v. Fano, 427 U.S. 215 (1976), and Tennessee has not created that right by its policy directives or statutes.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.